On December 14, 1928, the plaintiffs executed a land contract for the sale of certain real estate in the city of Detroit to the defendant Wesbrook-Lane Properties Corporation for the sum of $125,000, of which $15,000 was then paid and the balance, including interest, to be paid in semi-annual installments of $5,000 each, the entire amount to be fully paid within seven years *Page 365 
from that date. Certain payments thereon were made, the last one on June 14, 1931, leaving unpaid at that time the sum of $100,974.43. The name of the vendee was changed to United Realty  Construction Company on February 17, 1930. On January 13, 1932, an agreement was entered into between the vendors and the vendee under its changed name whereby the land contract was canceled and each of the parties discharged from any liability or obligation thereunder.
On December 20, 1932, the plaintiffs filed the bill of complaint herein. In it, after setting forth the execution of the land contract and its cancellation, they alleged that the defendants Fisher  Company and the New Center Development Corporation "were the actual principals as purchasers under said land contract;" that the cancellation agreement "was procured through the fraudulent concealment by said defendants" of such fact; that the vendee named in the contract was but an adjunct, branch or instrumentality of the other defendants, and was the "means" through which their business in making such purchase was conducted, and that, if plaintiffs had had knowledge thereof, the cancellation agreement would not have been executed by them.
In their prayer for relief they ask for a finding that the cancellation agreement was procured by fraud on the part of the defendants and that it be set aside and adjudged void and the contract "be reinstated, reformed to show said defendants, Fisher  Company and/or New Center Development Corporation, as the purchaser thereunder; and that said defendants be decreed liable to pay plaintiffs the amount due and unpaid thereunder, account principal, interest and taxes." *Page 366 
After the submission of proofs the trial court found the vendee in the contract and the New Center Development Corporation "were and are agents, adjuncts or instrumentalities of defendant Fisher  Company, which was the undisclosed principal in said transaction," and "that plaintiffs were induced, by false and fraudulent representations and fraudulent concealment" to make the cancellation agreement.
A decree was entered setting aside this agreement and reforming the contract by making the defendant Fisher  Company the real and actual vendee therein, and adjudging it liable for the unpaid balance.
The appeal of the defendants presents three questions:
1. Was the relationship of Fisher  Company to the Wesbrook-Lane Properties Corporation of such a nature as to make it chargeable with the obligation entered into by that corporation with the plaintiffs?
2. Was the cancellation agreement obtained by false and fraudulent representations and concealment?
3. Could reformation of the contract be had, it being a sealed instrument?
Upon the hearing the parties stipulated:
"1. That all of the original capital of Wesbrook-Lane Properties Corporation, now United Realty  Construction Company, was supplied by New Center Development Corporation, and that all the stock of said United Realty  Construction Company has been and is carried as an asset of New Center Development Corporation.
"2. That all of the original capital of New Center Development Corporation was supplied by Fisher  Company and that all the stock of said New Center Development Corporation has been and is carried as an asset of Fisher  Company. *Page 367 
"3. No dividends have ever been distributed by either United Realty  Construction Company or New Center Development Corporation."
Fisher  Company, a corporation of which the stock was principally owned by six brothers whose surnames were Fisher, was organized in 1925 for the purpose of dealing in real estate and practically every other kind of business. Its paid-in capital stock, as shown by its 1927 report to the secretary of State, was $1,224,700 in cash and it had $25,026,000 in property. Its board of directors at that time was composed of the six brothers and Clarence R. Bitting.
The New Center Development Corporation was organized in December, 1926. Its purposes were substantially the same as those of Fisher  Company. Its annual report for 1928 stated that its amount of paid-in capital was $100,000. Its board of directors in 1927 was composed of the same persons as Fisher 
Company and another brother, H.A. Fisher, who, however, owned no stock therein.
The contract with plaintiffs was entered into on December 14, 1928. It also appears in the stipulation that at that time the New Center Development Corporation was indebted to Fisher 
Company in the sum of $20,457,117.07, and that on the date the contract was canceled, January 13, 1932, this indebtedness had increased to $32,166,098.89; that on December 14, 1928, the United Realty  Construction Company was indebted to the New Center Development Corporation in the sum of $123,500, and such indebtedness was increased on January 13, 1932, to $417,329.07.
1. Upon the first of these questions there is little, if any, dispute as to the facts. In 1928, Clarence R. Bitting, of Detroit, was a director of Fisher  Company *Page 368 
and in its employ under contract as its managing director. Karl A. Dietrich and Bruce A. Garland, in November, 1928, were engaged in business in Detroit as real estate brokers. The New Center Development Corporation had been organized in 1926. None of the Fisher brothers appeared as stockholders therein. It had acquired considerable property in Detroit, on a part of which what is known as the Fisher Building was erected. Fisher 
Company was desirous of securing nearby property on which to erect an apartment building and for store purposes. Both Dietrich and Garland had interviews with Bitting relative to the purchase of this property. They were all of the opinion that, if either the New Center Development Corporation or Fisher  Company were known to be interested, exorbitant prices would be asked for it. On a train on their way to New York in November, 1928, the matter was discussed by Dietrich and Bitting, and Dietrich then told Bitting that he believed that John Lane, an officer in the Wesbrook-Lane Realty Corporation, would permit the use of his name in making such purchases. Bitting told Dietrich to call at the Fisher  Company office in New York the next morning and he would be told whether to make the purchases or not. Dietrich called at the office as arranged, and, while Bitting was not there, he was told that "they would take the properties." On Dietrich's return to Detroit, he secured the consent of Lane to the use of his company's name in making the purchases, "providing Fisher 
Company would give him a protective agreement back protecting him against loss or liability." It appears that such an agreement was entered into as to certain of the purchases or leases.
A preliminary contract was soon after entered into with plaintiffs and some others, in which the *Page 369 
Wesbrook-Lane Realty Corporation appeared as purchaser. After conferences between Dietrich, Lane and Bitting, it was decided to organize the Wesbrook-Lane Properties Corporation, and this was done and land contracts and leases were entered into by it as vendee and lessee. This corporation was organized on December. 7, 1928, with a capital stock of $25,000, later increased to $50,000, all of which was contributed by the New Center Development Corporation. None of the Fishers nor Bitting appeared as stockholders therein. The name was changed in 1930 to United Realty  Construction Company. Dietrich testified that he secured contracts and leases of properties, under his arrangement with Bitting, with obligations of over $1,500,000. He also testified that before he made an offer for any particular piece of property he would obtain Bitting's authority to do so, and that when money was needed to make a payment on property he would call Mr. Bitting or Mr. Shields, the assistant secretary of the New Center Development Corporation, or Howard A. Fisher, the vice-president thereof, one of the Fisher brothers, but not a stockholder in Fisher 
Company, and tell him how much was needed and the money would be deposited to his credit in the bank in which he did business and he would use his personal checks in making payment. In answer to one of these requests sent to Mr. Shields, he received a reply, upon the letterhead of which appeared "Fisher Company Incorporated inter-organization letters only." He also testified that when the contract with plaintiffs was prepared it was O. K.'d by him and also by Charles A. Wagner, an attorney for Fisher  Company, by the use of their initials.
Corporations are creatures of the law. Under them, individuals may engage in business and avoid *Page 370 
the danger of dissolution incident to a partnership on the death of a copartner. Their immunity from corporate obligations is a basic element of the corporate concept, and will be abrogated only when there is an abuse of the privilege granted to do business in a corporate form — in other words, a fraud upon the law.
In People, ex rel. Attorney General, v. Michigan BellTelephone Co., 246 Mich. 198, 204 (P. U. R. 1929 B, 455, P. U. R. 1929 E, 27), this court said:
"Where a corporation is so organized and controlled and its affairs so conducted as to make it a mere instrumentality or agent or adjunct of another corporation, its separate existence as a distinct corporate entity will be ignored and the two corporations will be regarded in legal contemplation as one unit. * * * When a corporation exists as a device to evade legal obligations, the courts, without regard to actual fraud, will disregard the entity theory."
In Old Ben Coal Co. v. Universal Coal Co., 248 Mich. 486, the plaintiff sought to recover against an undisclosed principal. Appeal was taken from an order dismissing the declaration. It was there said:
"In determining whether in truth and fact the Universal Coal Company was the agent, tool, or instrumentality of the Price Hill Colliery Company, the court may 'look through forms to substance, and ignore a mere colorable corporate entity to the end that the rights of third parties shall be protected,' quoting from Spokane Merchants Ass'n v. Clere Clothing Co.,84 Wn. 616 (147 P. 414)."
The articles of association of the Wesbrook-Lane Properties Corporation state that there were five stockholders therein, John C. Lane, Carl A. Dietrich, Wesley Schroeder, B.A. Garland and H.M. *Page 371 
Cowan; 100 shares were issued in the name of each of them, and indorsed by them and turned over to the New Center Development Corporation. Other names appear as directors and officers in the annual reports filed for 1929, 1930, and in that filed by the United Realty  Construction Company in 1931.
Under the proofs submitted, it seems to be clearly established that this corporation was organized for the purpose of securing contracts and leases of property in its name which Fisher  Company intended to use in a development in the city of Detroit, and it performed no other service.
The testimony of Dietrich, and it is undisputed, establishes the fact that Bitting, after consulting with some of the officers of Fisher  Company, authorized him to secure commitments for the purchase and leasing of this property. In what he thereafter did pursuant thereto, Dietrich was acting as the agent of Fisher  Company, and, when the contracts and leases were secured in the name of the Wesbrook-Lane Properties Corporation, the relationship was not changed; this corporation was but acting as the agent or instrumentality of Fisher 
Company, through which and by which it obtained that which it sought.
The New Center Development Corporation was a mere subsidiary of Fisher  Company. Its office was in Detroit, and the fact that it furnished the capital for the organization of the Wesbrook-Lane Properties Corporation in no way changed the relationship of Fisher  Company to that corporation.
A corporation may have a subsidiary and exercise the control over its affairs usual to stockholders. It must, however, be organized and its affairs conducted in such a manner that people dealing with it will have reasonable protection in the obligations it *Page 372 
assumes. The Wesbrook-Lane Properties Corporation was incorporated with but $25,000 of capital, and while so capitalized it incurred obligations amounting to more than $1,500,000. The increase to $50,000 affected it but little. It seems clear that the corporate privilege was thus abused and that its separate existence as a corporate entity should be ignored where the rights of persons who have dealt with it are affected thereby.
In Chicago, M.  St. P. Ry. v. Minneapolis Civic  CommerceAss'n, 247 U.S. 490 (38 Sup. Ct. 553), the court, after referring to its decisions holding — "that ownership, alone, of capital stock in one corporation by another, does not create an identity of corporate interest between the two companies, or render the stockholding company the owner of the property of the other, or create the relation of principal and agent or representative between the two," said:
"While the statements of the law thus relied upon are satisfactory in the connection in which they were used, they have been plainly and repeatedly held not applicable where stock ownership has been resorted to, not for the purpose of participating in the affairs of a corporation in the normal and usual manner, but for the purpose, as in this case, of controlling a subsidiary company so that it may be used as a mere agency or instrumentality of the owning company or companies. United States v. Railroad Co., 220 U.S. 257, 273
(31 Sup. Ct. 387), and United States v. Railroad Co., 238 U.S. 516
(35 Sup. Ct. 873). In such a case the courts will not permit themselves to be blinded or deceived by mere forms or law but, regardless of fictions, will deal with the substance of the transaction involved as if the corporate agency did not exist and as the justice of the case may require." *Page 373 
In Centmont Corporation v. Marsch (C.C.A.),68 Fed. (2d) 460, 463, the court said:
"There are many cases in the books where this issue has been considered, and it is obvious that the result depends upon the facts in each case. The rule is often laid down that mere stock ownership or identity of executive officers will not alone be sufficient to establish one corporation as the agent or instrumentality of another. But it is equally well settled where, in addition, it appears that the business carried on by the subsidiary is a part of the business of the holding company, and the holding company dominates the affairs of the subsidiary through its stock ownership and common officers, and actually directs the affairs of the subsidiary as a part of its own business, for which purpose the subsidiary was organized, that the courts will look through the corporate form and hold that in such cases a subsidiary is a mere adjunct to or instrumentality for carrying on the business of the holding company."
In a somewhat recent publication, "Parent and Subsidiary Corporations, Powell," the author discusses at length the question here presented, and reviews the decisions applicable thereto. We quote therefrom (pages 14 and 15):
"Manifestly the fact that the subsidiary's capital is wholly disproportionate to the amount of the business that it actually conducts, is strong proof that it is a mere dummy or arm of the parent corporation. * * *
"This does not impugn the principle that the parent corporation may finance the subsidiary without subjecting itself to liability. That the parent corporation should be the principal or sole source of the subsidiary's credit from time to time, is one thing. But that it should launch the subsidiary in *Page 374 
business without furnishing the appropriate funds or obligating itself to do so, is quite another. If the subsidiary is financially helpless and, through the fault of the parent corporation, can call on the parent corporation for capital funds only when and if the parent corporation pleases to grant them, it is cogent evidence that the subsidiary is a mere tool in the hands of the parent."
2. Mr. Gledhill testified that he received his last payment from a man named Chapel; that when the next one came due he called up Chapel and was told by him to write to Howard Fisher about it; that he did so and got no reply; that he again called Chapel, and was told by him that the matter had been placed in the hands of B.A. Garland; that he and Mrs. Gledhill went to Garland's office by appointment and Garland said to him:
"That 'the mission this morning is to tell you that the United Realty  Construction Company is bankrupt. There is no more money in the company to pay any bills. What we want you to do is sign a cancellation of the contract.' He said further that everyone else was signing up or had agreed to sign with the exception of two who were out of town. Then I questioned, 'What about the Wesbrook-Lane, are they bankrupt?' He says, 'You didn't sell to the real Wesbrook-Lane.' I says, 'I didn't sell to the real Wesbrook-Lane?' He said, 'No.' 'Well,' I says, 'Who then?' 'Why,' he says, 'you sold to a company that was organized up there to purchase and deal in real estate in that vicinity, and speculate,' and I asked him then, 'Well, have the Fishers any interest in it?' He says, 'They have not, leave the Fisher name out of it, they have no interest whatever.' I then asked him if I could see Mr. Chapel, and he said, 'Yes,' he said, 'you can see Mr. Chapel.' He took down the phone and called *Page 375 
Mr. Chapel, and Mr. Chapel made an appointment for 1:30 that afternoon. This conversation took place at 720 Fisher building.
"We came back at that time, and Mr. Garland was there (720 Fisher Building) and my wife and I, and the same conversation transpired then that transpired in the morning, except that Chapel told us when I asked him if the Fishers had any interest in it, 'Well, go ahead and find out, you prove it if you think they have.' Of course, I had no way of proving it at that time, I had no thought that I had sold to the Fishers. I always thought I had sold to the Wesbrook-Lane people, and I knew Frank Wesbrook and the Wesbrook family was well enough off to buy my piece of property, and Mr. Weeks' piece of property. Mr. Garland repeated the same things that he told us in the morning, about the company being bankrupt, that they had no more money, etc., and Mr. Chapel just sat there and didn't hardly open his mouth except when he told me to go ahead and prove it. There was some talk that Mr. Crawmer and Mr. Burghart and maybe one or two others were interested in the United Realty  Construction Company."
He further testified that he went to the county building and saw the annual reports of the company and found its condition was just about as Garland had represented it to be; that Garland afterwards raised the money to pay the last half of the city taxes for 1931, and urged himself and his wife to sign the cancellation agreement, saying "that the Fishers did not own it or have anything to do with it," and that they then signed their names to it.
Mrs. Gledhill testified that she was present at the meetings with Garland and Chapel and participated in the conversation had, and corroborated her husband as to the statements made by them. *Page 376 
Mr. Garland, as a witness for the defendants, denied that he had made many of the statements testified to by the plaintiffs. Mr. Chapel did not testify.
In our opinion the weight of the evidence supports the finding of the trial court in this respect and justified the rescission of the cancellation agreement.
3. Counsel for the defendants insist that, as the land contract was executed under seal, it may not be reformed. This defense was not set up in the answer nor attention called to it upon the hearing. In our opinion it is not before us for consideration.
4. At the time the land contract was entered into, and also at the time of its cancellation, there was a two-family flat upon the lot in question. Plaintiffs afterwards removed it and used the lot for parking purposes. The trial court was of the opinion that, if the contract was reinstated and reformed, an allowance should be made to Fisher  Company for the worth of this building. Testimony was taken as to its value at the time it was demolished, and an allowance of $5,000 made by the court therefor in the decree rendered. The plaintiffs have appealed therefrom.
The values testified to ranged from approximately $2,100 to $7,750. The trial court heard and saw the witnesses who testified, and in our opinion the allowance made by him should not be disturbed.
The decree should be affirmed. As both parties have appealed, no costs should be allowed. *Page 377